Citation Nr: 1001125	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  05-24 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in \


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease (other than hypertension), to include as secondary to 
service-connected major depressive disorder.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected major depressive 
disorder.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel
INTRODUCTION

The Veteran had active service from April 1953 to January 
1955.  He also had an unverified period of service in the 
Reserves beginning January 1955.  See service personnel 
records.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in 
February 2002 and August 2004.  The former denied service 
connection for PTSD and the latter denied service connection 
for cardiovascular disease and hypertension. 

The Board notes that the August 2004 rating decision also 
declined to reopen a claim for service connection for PTSD.  
The Veteran, however, had already perfected an appeal of the 
February 2002 rating decision that denied this claim.  
Accordingly, the issue has been characterized as shown on the 
title page.

The claims were remanded by the Board in August 2007 for 
additional development and to address due process concerns.  
The actions directed by the Board have been accomplished and 
the matters returned for appellate review.  

In March 2005, the Veteran submitted a claim to reopen 
entitlement to service connection for irritable bowel 
syndrome.  See VA Form 21-4138.  The RO acknowledged receipt 
of this claim in a March 2005 letter, but review of the 
claims folder does not reveal that further action was taken.  
As such, this matter is REFERRED to the RO for appropriate 
action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  There is no medical evidence of record showing that the 
Veteran's cardiovascular disease, diagnosed as left 
ventricular hypertrophy, is etiologically related to service, 
presumptively related to active service, proximately due to 
or the result of his service-connected major depressive 
disorder, or that his major depressive disorder has 
aggravated his left ventricular hypertrophy.  

2.  There is no medical evidence of record showing that the 
Veteran's hypertension is etiologically related to service, 
presumptively related to active service, proximately due to 
or the result of his service-connected major depressive 
disorder, or that his major depressive disorder has 
aggravated his hypertension.  

3.  The Veteran's claimed in-service stressors are not 
independently verifiable, nor has he provided sufficient 
information for VA to independently attempt verification.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for cardiovascular 
disease, to include as secondary to service-connected major 
depressive disorder, have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

2.  The criteria for service connection for hypertension, to 
include as secondary to service-connected major depressive 
disorder, have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

3.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009).

For certain chronic disorders, such as arteriosclerosis, 
cardiovascular renal disease (including hypertension), 
endocarditis (all forms of valvular heart disease), and 
myocarditis, service connection may be granted on a 
presumptive basis if the disease is manifested to a 
compensable degree within one year following service 
discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

Service connection may be granted on a secondary basis for a 
disability that is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310(a) 
(2009).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  38 C.F.R. § 3.310(b) (2008); 
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310(b) (2009).  In cases of 
aggravation of a Veteran's nonservice-connected disability by 
a service-connected disability, the Veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  38 
C.F.R. § 3.322 (2009).
To establish service connection for PTSD, there must be a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a 
link between current symptoms and an in-service stressor as 
shown by medical evidence; and credible supporting evidence 
that the claimed stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2009).  Where the Veteran did not engage in combat with the 
enemy, or the claimed stressor is not related to combat, the 
Veteran's testimony alone is not sufficient to establish the 
occurrence of the stressor, and it must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 
128 (1997).  The Veteran is not in receipt of any medals that 
denote combat participation.  See DD 214.  Therefore, his 
stressors as reported must be corroborated.  See Cohen, 10 
Vet. App. at 134 (1997).

The Veteran seeks service connection for cardiovascular 
disease and hypertension.  He has submitted no statements in 
support of his claims, but has submitted numerous medical 
articles that provide information on stress, how chronic 
tension harms one's health, links between PTSD and 
hypertension and trauma and coronary artery disease, and 
information on psychosocial risk factors for cardiovascular 
disease.  As such, it appears that the Veteran is seeking 
service connection for these conditions on a secondary basis.  
The Board notes that service-connection for major depressive 
disorder was granted in a June 2003 rating decision.  In 
light of the decision in Robinson v. Mansfield, 21 Vet. App. 
545 (2008), which held that separate theories in support of a 
claim for a particular disability are to be adjudicated under 
one claim, the Board will adjudicate the claims for 
cardiovascular disease and hypertension on both a direct and 
secondary basis, despite the Veteran's apparent desire to 
seek service connection on only a secondary basis.  

At this juncture, the Board notes that VA regulations 
indicate that the term hypertension means that the diastolic 
blood pressure is predominantly 90mm or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1) (2009).

The Veteran also seeks service connection for PTSD.  He 
reports being involved in or exposed to several stressful 
events, to include the stress of leaving home for the first 
time and being sent overseas to a barren, hostile 
environment; having many friends lose their lives in Korea, 
with one happening right in front of his eyes; and suffering 
a cold weather injury, malaria and dysentery.  See statements 
in support of claim received February 2001 and August 2001.  
The Veteran also reports returning to the demilitarized zone 
in Korea one day after delivering some messages when he saw a 
burst of black smoke and found himself on the side of the 
road with people looking over him.  He asserts that he tried 
to go and help the soldier in the vehicle in front of him but 
was held back and told it was too late and there was nothing 
he could do for him.  The Veteran reports that it was a 
horrible sight for him to see and that he was slightly 
injured.  See statement in support of claim received August 
2005.  

The Veteran also reports that alerts were frequent and 
required full combat gear and basic ammunition loads; that he 
was often shot at by snipers during the night; and that he 
was assigned to ride shotgun for the exchange of money to 
help combat the black market but he talked a friend into 
going in his place and both drivers were killed by hijackers.  
See id.  

The Veteran has submitted what appear to be journal entries 
dated December 1992, in which he reports the effects of 
watching a movie about Vietnam and thinking about Korea.  In 
addition, an incomplete document that appears related to his 
divorce from his first wife reveals that he had some bad 
experiences in Korea that haunted him before and after his 
marriage and resulted in his drinking, which made his 
nightmares and depression worse.  It was also noted in this 
document that the Veteran's first wife had to suffer through 
many flashbacks.  

Several lay statements have also been submitted in support of 
the Veteran's claim for PTSD.  In pertinent part, his wife 
and daughters attest to the person the Veteran is and how his 
time in Korea has affected him.  See statements received from 
B.L.F., L.S., L.W., and L.S. dated February 2002.  

The Veteran's service treatment records are devoid of 
reference to complaint of, or treatment for, any 
cardiovascular problems, to include any heart disease, high 
blood pressure or hypertension.  Four blood pressure readings 
are of record.  They reveal diastolic pressure over 90mm on 
two occasions.  As such, it cannot be said that the Veteran's 
diastolic pressure was predominantly 90mm or greater during 
service.  There are no in-service blood pressure readings 
showing the Veteran met the requirements for isolated 
systolic hypertension because the Veteran's systolic blood 
pressure was never over 160mm.  

The Veteran's service treatment records reveal that he was 
diagnosed with anxiety in June 1953.  The following month, he 
was seen with report of being nervous and a tired feeling 
persistent since having rheumatic fever a year prior.  The 
diagnosis in July 1953 was acute, mild, anxiety reaction.  
These diagnoses were both made at the U.S. Army Hospital in 
Camp Gordon, Georgia.  See reports control symbol MED 19.  At 
the time of his discharge from service, clinical evaluation 
of the Veteran's psychiatric functioning was normal.  See 
January 1955 report of medical examination.  His service 
personnel records corroborate that he had service in Korea.  
See DA Form 2-1.  

The post-service medical evidence of record reveals that a 
chest x-ray was taken in May 1961, which revealed that the 
Veteran's heart was normal.  See radiographic report.  The 
Veteran was admitted to Presbyterian Hospital of Plano for 
one day in November 2003, at which time an impression of 
likely anxiety attack with increased blood pressure, emotion 
and nausea was made.  It was noted that the Veteran's history 
was not consistent with transient ischemic attack or 
postictal event in nature.  

The post-service medical evidence of record also contains 
several blood pressure readings.  The Veteran does not meet 
the requirements of 38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note (1), however, as the systolic pressure has ranged from 
107mm at the lowest to 181mm at the highest and the diastolic 
pressure has ranged from a low of 59mm to a high of 83mm.  
See June 1955 VA compensation and pension (C&P) examination 
report; VA treatment records; November 2003 record from 
Presbyterian Hospital of Plano; see also June 2005 VA C&P 
heart examination report.  

The Veteran was admitted to Wiswall Hospital between January 
19, 1973 and February 1, 1973 with a chief complaint of 
feeling bad.  It was the first psychiatric admission at that 
hospital.  In pertinent part, it was reported that the 
Veteran had had interpersonal problems for many years but was 
fairly well-compensated until one month prior to admission, 
when he developed increasing depressed mood, intermittent 
insomnia and nervousness.  It was also noted that the Veteran 
attributed many of his current problems to past experiences 
in Korea.  The Veteran was discharged with diagnoses of 
characterologic disorder, secondary affective disorder and 
mild post-concussive amnesia.  

In a March 1973 letter, Dr. T.A. Flanagan reports that the 
diagnostic impression was that the Veteran had a 
characterologic disorder and secondary affective disorder.  
Although he reported that the Veteran's depressive symptoms 
should improve, Dr. Flanagan suspected that the Veteran would 
continue to have interpersonal problems for some time to 
come.  Dr. Flanagan noted that the Veteran's total disability 
on the basis of his depressive disorder would be from January 
4, 1973 to his date of discharge from the hospital.  

The Veteran was diagnosed with depressive neurosis following 
admission at the VA Hospital in Boston in April 1973.  The 
precipitating stress appeared to be his divorce and the loss 
of a current girlfriend and it was noted that the 
predisposition was a passive-dependent personality.  The 
Veteran was discharged to the Day Hospital for the group 
psychotherapy program.  See VA Form 10-1000a.  It appears the 
Veteran attended Day Hospital until approximately September 
1973, at which time it was noted that he had returned to 
teaching school and had failed to appear for follow-up as 
planned.  He was formally discharged on October 5, 1973.  See 
clinical records.  

Records submitted by the Veteran that appear related to his 
claim for benefits from the Social Security Administration 
(SSA) reveal that an affective disorder was found to be 
present.  It was also noted that major depression with post 
traumatic stress trends was present.  See March 1995 OHA 
psychiatric review technique form.  

More recent VA treatment records contain diagnoses of PTSD 
and major depressive disorder (MDD).  These diagnoses were 
made following psychological testing rather than on the 
stressors as reported by the Veteran.  See e.g., August 2001 
mental health PTSD assessment note.  In May 2002, the Veteran 
reported experiencing flashbacks and daytime intrusive 
thoughts in response to such things as: riding along country 
roads, particularly in dry, dusty conditions; hearing the 
sounds of jet planes and helicopters flying overhead and 
fireworks; when Taps is played; when seeing and/or hearing 
military bands/parades; anniversary periods associated with 
Veterans Day and the month of June after high school 
graduation, when he reportedly first heard about the conflict 
in Korea; periods of cold, icy weather; when eating beans and 
the mere thought of eating liver; odors associated with damp 
and mildew; and when seeing Korean people and/or hearing them 
speak.  Axis I diagnoses of chronic, delayed onset PTSD and 
recurrent, moderate, MDD were made following psychological 
testing.  See mental health interim summary.  

The Veteran underwent a VA C&P mental disorders examination 
in June 2005.  In pertinent part, he reported serving in 
Korea for 15 months and denied being wounded.  He was given a 
clinical interview, including mental status examination.  He 
was also administered selected scales of the Wechsler Adult 
Intelligence Scale III and completed the Minnesota 
Multiphasic Personality Inventory - 2.  The examiner reported 
reviewing the Veteran's medical records and claims folder.  
It was also noted that the Veteran got off track from the 
conversation on numerous occasions, was tangential to the 
subject, and was overly emotional and dramatic and broke into 
tears for seemingly no reason at all.  

The Veteran reported that he became depressed while he was in 
Korea and was seen on an outpatient basis.  At this point, 
the Veteran started crying and stated "if you just mention 
Korea, I cry."  He reported that he thought of Korea every 
day and indicated that it had been his tendency to cry easily 
ever since he served in Korea.  In terms of stressful events, 
he stated that a lot of things had happened.  He reported 
delivering messages in a jeep when he saw an explosion and 
was blown out of the jeep.  The Veteran reported that the GI 
in the jeep in front of his died and that after he was 
exposed to a fellow soldier dying in a jeep accident, he 
became confused for a three-day period and was hospitalized.  
He indicated that he "never got over it" and stated that 
following this experience, he sat in the corner of his tent.  
The Veteran denied any specific trauma since the military.  
The Veteran was diagnosed with severe and recurrent MDD.  The 
examiner reported that the Veteran appeared to have some PTSD 
features, but did not seem to fit the criteria for a full 
diagnosis.  
The Veteran underwent a VA C&P heart examination in June 
2005.  The examiner reported that he did find significant 
peripheral vascular disease and that the Veteran had carotid 
and radial pulses.  He was not able to find by palpation a 
left femoral pulse.  The Veteran was noted to have a weak 
right femoral pulse, no popliteal pulse, and no posterior 
tibial pulses were felt on either side.  The Veteran had a 
palpable 1+ dorsalis pedis right pulse and a barely palpable 
grade 1/2+ dorsalis pedis pulse on the left.  Using the 
Doppler, the examiner heard a strong signal over the 
posterior tibial on the right and a very weak, distant 
signal, which was barely audible, and graded at 1/4 of 1+ on 
the left.  The examiner indicated that the minimal lab work 
available did not show significant dyslipidemia.  

The Veteran completely denied any heart disease or symptoms 
of heart disease.  He specifically denied angina pectoris, 
dyspnea on exertion, arrhythmia, congestive heart failure, 
orthopnea, or pedal edema.  He was limited in walking to a 
brief distance of something like 40 to 50 yards because of 
pain that he described only as being in the entire bilateral 
lower extremities.  The Veteran did not describe thigh or 
calf pain.  The examiner did note that many of his 
descriptions were vague and indefinite; however, it was noted 
that the symptom definitely occurred with effort so as to 
meet the criteria to be called claudication secondary to 
exercise.  

The examiner noted that a chest x-ray and electrocardiogram 
would be obtained, as well as an echocardiogram and an 
exercise tolerance test, which were requested and pending.  
The examiner reported reviewing the Veteran's service 
treatment records from April 1953 until January 1955, but 
finding no evidence of hypertension or heart disease, 
including his separation physical examination report.  Nor 
did the examiner find significant dyslipidemia, though the 
Veteran was seen occasionally for other problems.  From a 
clinical standpoint, the examiner did not find any 
significant evidence of heart disease, but noted that 
echocardiogram and exercise tolerance test were pending.  

The examiner reported that the Veteran's heart tones were 
very distant and hard to hear.  His blood pressure taken 
three times after he lay supine for over three minutes was 
140/60 and pulse was 62 and regular.  In order to assess the 
ankle brachial indices, the examiner measured the systolic 
pressure in both calves.  It was 140 on the right, equal to 
the right arm systolic pressure and translating into an ankle 
brachial index of 1.00, and was 100 on the left.  When 
compared with the 140 arm level, the ankle brachial index 
translated to 0.71.  The examiner also reported that the 
Veteran had some major mental health problems that interfered 
with his communications skills, even though he was well-
educated and apparently intelligent.  The examiner indicated 
that there was virtually no specific information available in 
a rather lengthy interview.  The examiner also reported that 
he was awaiting the ordered tests, but that his preliminary 
impression was that the Veteran did not have any documentable 
evidence of heart disease.  

A chest x-ray taken during the examination showed mild 
sclerosis of the aorta, but the mediastinum, heart, lungs, 
diaphragm and chest wall appeared normal.  An 
electrocardiogram (EKG) showed bradycardia at 42 with first 
degree aortic valve (A-V) block.  See June 2005 radiology 
report.  

The Board remanded the claims for cardiovascular disease and 
hypertension in pertinent part because it found the June 2005 
VA examination inadequate.  The examination was deemed 
inadequate because there was no indication at the examiner 
reviewed the tests he had been awaiting or provided a final 
impression.  The Board requested that the claims folder be 
returned to the VA examiner for more clarification.  

Two addendum opinions were provided in August 2009 by a 
different examiner.  The examiner reported that hypertension 
is a common condition and that the National Health and 
Nutrition Examination Survey estimated that the prevalence in 
U.S. residents age 40-59 was 30.1 percent at the last survey 
done in 1999-2000.  Per Cecil's Essentials of Medicine, 6th 
Edition, 95 percent of the cases of hypertension are primary 
in nature with secondary causes of hypertension being 
uncommon.  The examiner also indicated that medical 
literature does not support an association between depression 
and hypertension.  Various studies have shown a decrease in 
blood pressure among depressed patients while others have 
shown no difference and some have shown an increase.  It was 
the examiner's opinion that the Veteran's hypertension is not 
due to or aggravated by the effects of his service-connected 
depression.  

As for the claim for service connection for a cardiovascular 
disease, the addendum indicates that the Veteran did not have 
any diagnosis of cardiovascular disease at the time of the 
June 2005 VA examination.  He was sent for exercise tolerance 
test and echocardiogram.  The former was conducted in July 
2005 and was reported to be a non-diagnostic test due to 
failure to achieve adequate heart rate, though there were no 
EKG changes, chest pain, or other symptoms suggestive of 
myocardial ischemia.  The latter was also conducted in July 
2005 and showed concentric left ventricular hypertrophy with 
left atrial enlargement.  There was some aortic valve 
sclerosis but no stenosis.  The echocardiogram showed normal 
wall motion and normal left ventricular systolic function.  
Based on these results, the examiner indicated that the only 
cardiovascular diagnosis the Veteran has is left ventricular 
hypertrophy.  He does not meet the criteria by history or 
examination for a diagnosis of atherosclerotic heart disease.  
Left ventricular hypertrophy is strongly associated with 
long-standing hypertension, but has not been associated with 
depression.  It was the examiner's opinion that it is less 
likely than not the left ventricular hypertrophy was caused 
or aggravated by his service-connected depression.  

The evidence of record does not support the claims for 
service connection for a cardiovascular disease and 
hypertension on a direct basis.  As an initial matter, and as 
discussed above, the Veteran's service treatment records do 
not reference complaint of, or treatment for, any 
cardiovascular problems or hypertension, and blood pressure 
readings do not demonstrate that the Veteran met the 
regulatory criteria for hypertension while in service.  As 
such, there is no evidence to support a finding of chronic 
conditions in service.  In addition, there is no medical 
evidence showing continuity of symptomatology following the 
Veteran's discharge from service.  In fact, the earliest 
medical evidence establishing diagnoses of hypertension and 
cardiovascular disease, diagnosed as left ventricular 
hypertrophy, is dated August 2009, more than fifty years 
after the Veteran's discharge from service.  This span of 
time does not support a finding of continuity of 
symptomatology, and also does not support a finding that the 
Veteran had either condition within one year of his discharge 
from service.  Lastly, there is no medical evidence of record 
establishing that the Veteran's left ventricular hypertrophy 
or hypertension are etiologically related to active service.  
In light of the foregoing, service connection on a direct 
basis is not warranted for a cardiovascular disease or 
hypertension and both claims must be denied.  

The evidence of record also does not support the claims for a 
cardiovascular disease and hypertension on a secondary basis.  
As noted above, the Veteran is service-connected for major 
depressive disorder.  The only medical opinions of record are 
those provided in the August 2009 addendum opinions.  As 
noted above, the VA examiner determined that it is less 
likely than not that the Veteran's left ventricular 
hypertrophy and hypertension were due to/caused or aggravated 
by his service-connected depression.  These opinions stand 
uncontroverted, and in the absence of medical evidence 
suggesting that the Veteran's disabilities are proximately 
due to or the result of service-connected major depressive 
disorder, or that major depressive disorder aggravated the 
Veteran's left ventricular hypertrophy and/or hypertension, 
service connection on a secondary basis must also be denied.  

The Board acknowledges the numerous articles submitted by the 
Veteran in support of his claims.  To the extent that he is 
attempting to extrapolate from this literature that his 
diagnosed cardiovascular disease and hypertension are related 
to his service-connected major depressive disorder, such 
extrapolation would constitute nothing more that an 
unsubstantiated medical opinion by a lay person rather than a 
conclusion based on the medical evidence of record.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board also acknowledges that in the August 2009 addendum 
opinion, the VA examiner indicated that the Veteran's left 
ventricular hypertrophy is strongly associated with 
longstanding hypertension.  Though it is unclear whether the 
examiner was referring to the Veteran's hypertension or 
hypertension in general, as service connection for 
hypertension has been denied, service connection for 
cardiovascular disease as secondary to hypertension is also 
not warranted.  

Lastly, the evidence of record does not support the claim for 
service connection for PTSD.  The Board initially notes that 
the stressful events reported by the Veteran are mostly 
general in nature and involve events that would not be 
contained in a unit history or operational report.  
Therefore, they are not subject to verification.  See Cohen, 
10 Vet. App. at 134 (1997) ("Anecdotal incidents, although 
they may be true, are not researchable.  In order to be 
researched, incidents must be reported and documented.").  In 
addition, while the Veteran's alleged stressor involving the 
soldier who died in the jeep in front of his is potentially 
verifiable, he has not provided sufficient information for VA 
to independently attempt verification.  See 38 C.F.R. § 
3.159(c)(2)(i) (2009).  

Moreover, although the Veteran has been diagnosed with PTSD 
on several occasions, the diagnosis has been based on 
clinical and psychological testing, not any alleged stressor.  
In fact, when the Veteran was diagnosed in May 2002, he 
reported general events/things that reminded him of Korea 
(riding along country roads; hearing the sounds of jet planes 
and helicopters; fireworks; Taps; seeing and/or hearing 
military bands/parades; anniversary periods associated with 
Veterans Day; the month of June (when he reportedly first 
heard about the conflict in Korea); periods of cold, icy 
weather; eating beans; the mere thought of eating liver; 
odors associated with damp and mildew; seeing Korean people 
and/or hearing them speak) rather than events that actually 
occurred while he was stationed there during service.  See 
mental health interim summary.  On only one occasion has the 
Veteran provided more detailed stressor information, namely 
reporting the incident during which he was blown out of a 
jeep and the soldier in the jeep in front of his died, and at 
this time, the diagnosis made was MDD.  The examiner clearly 
indicated that although the Veteran had features of PTSD, it 
was not enough for a diagnosis.  See June 2005 VA C&P mental 
disorders examination.  

Absent any confirmed stressor, and any link between the 
reported stressors and the diagnosis of PTSD, the 
preponderance of the evidence is against the claim for PTSD 
and the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a 
service-connection claim, including:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

Prior to the issuance of the February 2002 rating decision 
that denied the claim for service connection for PTSD, the 
Veteran was advised of evidence necessary to establish 
entitlement to his claim for service connection and of his 
and VA's respective duties in obtaining evidence.  See July 
2001 letter.  The Board acknowledges that the Veteran was not 
provided with proper section 5103(a) notice prior to the 
issuance of the August 2004 rating decision that denied 
service connection for hypertension and cardiovascular 
disease.  The issues were remanded in August 2007, however, 
in order to effect compliance with the duties to notify and 
assist.  

The Veteran was given Section 5103(a) notice related to his 
claims for service connection for hypertension and 
cardiovascular disease in an August 2007 letter, which 
advised him of the evidence necessary to establish 
entitlement to his claims for service connection on both a 
direct and secondary basis and of his and VA's respective 
duties in obtaining evidence.  This letter also provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection, as required by 
Dingess/Hartman.  The claims were readjudicated in a 
September 2009 supplemental statement of the case (SSOC).  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as an SSOC, is sufficient 
to cure a timing defect).  Accordingly, the duty to notify 
has been fulfilled concerning each claim.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  This duty has also been met 
as the Veteran's service, VA and private treatment records 
have been obtained, and he was examined in connection with 
each of his claims.  Efforts were also made to obtain records 
associated with the Veteran's claim for SSA benefits, but the 
RO was informed by SSA that the Veteran's records had been 
destroyed.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained, 
and the Veteran indicated in October 2009 that he had no 
other information or evidence to submit.  See SSOC notice 
response.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the Veteran.


ORDER

Service connection for cardiovascular disease (other than 
hypertension), to include as secondary to service-connected 
major depressive disorder, is denied.  

Service connection for hypertension, to include as secondary 
to service-connected major depressive disorder, is denied.  

Service connection for PTSD is denied.  

____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


